     Case 1:21-cv-00104-DAD-BAM Document 21 Filed 04/12/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   GUILLERMO TRUJILLO CRUZ,                          No. 1:21-cv-00104-DAD-BAM (PC)
12                      Plaintiff,
13          v.                                         ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS AND DENYING
14   V. TREVINO,                                       MOTION TO PROCEED IN FORMA
                                                       PAUPERIS
15                      Defendant.
                                                       (Doc. Nos. 2, 5)
16

17

18          Plaintiff Guillermo Trujillo Cruz is a state prisoner proceeding pro se in this civil rights

19   action pursuant to 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge

20   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On January 28, 2021, the assigned magistrate judge issued findings and recommendations

22   recommending that plaintiff’s application to proceed in forma pauperis (Doc. No. 2) be denied

23   because: (1) he is subject to the three strikes bar under 28 U.S.C. § 1915(g); and (2) the

24   allegations of plaintiff’s complaint do not satisfy the “imminent danger of serious physical injury”

25   exception to § 1915(g). (Doc. No. 5) (citing Andrews v. Cervantes, 493 F.3d 1047, 1053−55 (9th

26   Cir. 2007)). The magistrate judge also recommended that plaintiff be ordered to pay the required

27   $402.00 filing fee in full in order to proceed with this action. (Id. at 3.) The findings and

28   recommendations were served on plaintiff and contained notice that objections thereto were to be
                                                       1
     Case 1:21-cv-00104-DAD-BAM Document 21 Filed 04/12/21 Page 2 of 3


 1   filed within fourteen (14) days after service. (Id. at 3.) After receiving several extensions of time

 2   in which to do so (see Doc. Nos. 9, 13, 17), plaintiff timely filed objections to the pending

 3   findings and recommendations on April 5, 2021. (Doc. No. 18.)

 4           Although plaintiff does not contest that he has accumulated at least three prior strike

 5   dismissals, enough to be barred by the “three strikes” provision, he contends that he qualifies for

 6   the exception under the provision for prisoners who face “imminent danger of serious physical

 7   injury.” See 28 U.S.C. § 1915(g). In his objections, plaintiff vaguely references incidents that

 8   allegedly occurred in August 2016 and April 2020 through November 2020, but he does not

 9   articulate any allegations from which the court could conclude that he was in imminent danger of

10   serious physical injury at the time he filed his complaint in this action. (Doc. No. 18.) Plaintiff’s

11   objections do not address the magistrate judge’s finding that he “failed to allege that he was in

12   any imminent danger of serious physical injury at the time the complaint was filed.” (Doc. No. 5

13   at 3.) Accordingly, plaintiff’s objections provide no basis upon which to reject the pending

14   findings and recommendations.

15           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

16   de novo review of the case. Having carefully reviewed the entire file, including plaintiff’s

17   objections, the court concludes that the magistrate judge’s findings and recommendations are

18   supported by the record and proper analysis.

19           Accordingly,

20           1.     The findings and recommendations issued on January 28, 2021 (Doc. No. 5) are
21                  adopted;

22           2.     Plaintiff’s motion to proceed in forma pauperis (Doc. No. 2) is denied;

23           3.     Within thirty (30) days from the date of service of this order, plaintiff shall pay the

24                  $402.00 filing fee in full in order to proceed with this action;

25   /////

26   /////
27   /////

28   /////
                                                       2
     Case 1:21-cv-00104-DAD-BAM Document 21 Filed 04/12/21 Page 3 of 3


 1         4.    Plaintiff is forewarned that failure to pay the filing fee within the specified time

 2               will result in the dismissal of this action; and

 3         5.    This matter is referred back to the assigned magistrate judge for further

 4               proceedings consistent with this order.

 5   IT IS SO ORDERED.
 6
        Dated:   April 12, 2021
 7                                                      UNITED STATES DISTRICT JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    3
